EXHIBIT 10.4(ii)

AMENDMENT TO THE DUKE REALTY CORPORATION
2000 PERFORMANCE SHARE PLAN
2004 AWARD AGREEMENT


THIS AMENDMENT (this “Amendment”), effective as of July 30, 2008, by and between
Duke Realty Corporation, an Indiana corporation (the “Company”), and the
undersigned (the “Participant”), amends that certain Performance Share Plan
Award Agreement, dated as of January 28, 2004, by and between the Company and
the Participant (the “PSP Award Agreement”).


In consideration of the mutual covenants contained herein, the parties agree as
follows:


1. The PSP Award Agreement is hereby amended by deleting Section 7 thereof in
its entirety and substituting therefor the following:


7.    Payment of Vested Performance Shares. Subject to Section 3.14 of the Plan,
as amended on January 30, 2008, payment of vested Performance Shares shall be
made in Shares within sixty (60) days after the first to occur of the
Participant’s death, Permanent and Total Disability or Separation from Service
or a Change in Control of the Company. Payment of the vested Performance Shares
shall be made in a single lump sum, unless the Participant shall have previously
made an election at or about the time of the original grant to receive payment
in annual installments in the event of the Participant’s retirement after age
55. If installment payment was elected, the installments shall commence no later
than sixty (60) days following the date of retirement (or such later date as may
be required by Section 3.14 of the Plan) and, for purposes of Code Section 409A,
such annual installments shall be treated as a single payment. During the
installment period, cash dividends will continue to be paid on all unpaid
Performance Shares.


2. All other provisions of the PSP Award Agreement shall remain the same.
 
IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.


PARTICIPANT
 
 
«Name_First_», Participant
Date





COMPANY
Duke Realty Corporation
 
 
 
By:
Tracy D. Swearingen
Date
 
Vice President, Taxation
 










- 1 -

